 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LOCALS 302 AND 612 OF THE                    CASE NO. C19-0616JLR
           INTERNATIONAL UNION OF
11         OPERATING ENGINEERS                          ORDER
           CONSTRUCTION INDUSTRY
12
           HEALTH AND SECURITY FUND,
13         et al.,

14                              Plaintiffs,
                  v.
15
           AEI WILLIAMS GROUP, CO.,
16
                                Defendant.
17

18         Pursuant to the court’s February 5, 2020, order to show cause, a contempt hearing

19   is scheduled in this matter for March 17, 2020, at 10:00 AM. (See OSC (Dkt. # 17) at

20   6-7.) On March 6, 2020, the United States District Court for the Western District of

21   Washington issued General Order 01-20 entitled “In Re: Court Operations Under the

22   Exigent Circumstances Created by COVID-19 and Related Coronavirus.” See General



     ORDER - 1
 1   Order W.D. Wash. G.O. No. 01-20. Although General Order 01-20 states that “[a]ll civil

 2   and criminal matters scheduled for an in-Court appearance before any district or

 3   magistrate judge in the Seattle or Tacoma Courthouses, including any associated

 4   deadlines, are CONTINUED pending further Order of the Court,” see id. at 2 ¶ 1, the

 5   General Order also allows for “[c]ase-by-case exceptions to the continuances provided

 6   herein . . . for non-jury matters,” see id. at 3 ¶ 4.

 7          Pursuant to General Order 01-20, the court continues the March 17, 2020,

 8   contempt hearing until April 6, 2020, at 1:30 PM. The court ORDERS Plaintiffs to

 9   personally serve both AEI Williams Group, Co. and Elmore W. Williams III with a copy

10   of this order no later than March 27, 2020, and to file proof of such service on the court’s

11   docket.

12          The court notes that AEI Williams Group, Co. and Mr. Williams did not file

13   briefing in response to the court’s order to show cause. (See generally Dkt.) The court

14   warns AEI Williams Group, Co. and Mr. Williams that failure to appear at the April 6,

15   2020, hearing and show cause regarding their failure to comply with the court’s

16   November 25, 2019, order will likely result in the court holding them in civil contempt.

17   See Donovan v. Mazzola, 716 F.2d 1226, 1240 (9th Cir. 1983) (holding that where party

18   moving for civil contempt sanctions meets its burden to prove that the non-moving party

19   has violated a court order, the non-moving party bears the burden to “show ‘categorically

20   and in detail’ why [they are] unable to comply with the court’s previous order”) (quoting

21   United States v. Rylander, 656 F.2d 1313, 1318 (9th Cir. 1981), rev’d on other grounds,

22   460 U.S. 752 (1983)). A finding of civil contempt can result in imposition of coercive


     ORDER - 2
 1   sanctions against AEI Williams Group, Co. and Mr. Williams. See, e.g., Parsons v.

 2   Ryan, 949 F.3d 443, 456 (9th Cir. 2020) (affirming order imposing $1,445,000.00 civil

 3   contempt sanction for defendants’ violation of a court’s order to show cause).

 4         Dated this 9th day of March, 2020.

 5

 6                                                   A
                                                     JAMES L. ROBART
 7
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
